OPINION — AG — ** INSURANCE COMPANY — LOAN COMMITMENTS ** ALL GUARANTIES, OBLIGATIONS TO PAY THE DEBTS OF OTHERS, AND LOAN COMMITMENTS, SHOULD BE LISTED IN THE STATEMENT OF FINANCIAL CONDITION FILED WITH THE INSURANCE COMMISSIONER. CONCERNING YOUR SECOND QUESTION WHETHER GUARANTIES, LOAN COMMITMENTS, LETTERS OF CREDIT, OR OTHER CONTRACTURAL OBLIGATIONS SHOULD BE LISTED AS LIABILITIES, OR UNDER A SEPARATE LISTING, THIS IS A DETERMINATION TO BE MADE BY THE INSURANCE COMMISSIONER PURSUANT TO HIS AUTHORITY TO PRESCRIBE THE BLANK FORMS TO BE USED FOR STATEMENTS OF FINANCIAL CONDITION. (DEBTS, CONDITIONS, CAPITAL STOCK) CITE: 36 O.S. 1505 [36-1505](5), 36 O.S. 311.2 [36-311.2] (TODD MARKUM)